Per Curiam:
Judgment of sentence affirmed and
the defendant is directed to appear in the court below at such time as he may be there called, and that he be by that court committed until he has complied with the sentence, or any part of it which had not been performed at the time the appeal was made a supersedeas. Hoeeman, J., would grant a new trial, because the lower court failed to charge the jury that the testimony of an accomplice, who had been indicted for the same crime as the defendant, should be received with great caution.
Watkins, J., absent.